 



EXHIBIT 10.14
ASSISTED LIVING CONCEPTS, INC.
CASH INCENTIVE COMPENSATION AWARD AGREEMENT
     THIS CASH INCENTIVE COMPENSATION AWARD AGREEMENT (the “Award Agreement”) is
entered into as of February 26, 2008, between Assisted Living Concepts, Inc.
(“ALC”) and                      (“Employee”). In consideration of the mutual
promises and covenants made in this Agreement and the mutual benefits to be
derived from this Agreement, ALC and Employee agree as follows.
     This Award Agreement sets forth the terms and conditions of a cash
incentive award of performance compensation (the “Award”) that is granted to you
under the 2006 Omnibus Incentive Compensation Plan (the “Plan”) and is a
Performance Compensation Award. This Award provides you with the opportunity to
earn, subject to the terms of this Award Agreement, cash compensation as set
forth in Section 3 below.
     THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS
AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION
PROVISIONS SET FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE
CONFIRMED YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.
1. The Plan. This Award is made pursuant to the Plan, all the terms of which are
hereby incorporated in this Award Agreement. In the event of any conflict
between the terms of the Plan and the terms of this Award Agreement, the terms
of this Award Agreement shall govern. In the event of any conflict between the
terms of this Award Agreement and the terms of any individual employment
agreement between you and ALC or any of its Affiliates (an “Employment
Agreement”), the terms of your Employment Agreement will govern.
2. Definitions. Capitalized terms used in this Award Agreement that are not
defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:
     “Business Day” means a day that is not a Saturday, a Sunday or a day on
which banking institutions are legally permitted to be closed in the City of New
York.
     “Committee” means the Compensation/ Nominating/ Governance committee of the
Board of Directors of ALC (the “Board”) or such other committee of the Board as
may be designated by the Board from time to time to administer the Plan.
     “Determination Date” means the date during the first quarter of 2009, as
determined by the Committee, on which the Committee determines whether
Performance Goals with respect to the Performance Period have been achieved.
     “Performance Goals” means the performance goals set forth on Exhibit A to
this Award Agreement.
     “Performance Period” means the period from January 1, 2008 through
December 31, 2008.
3. (a) Performance-Based Right to Payment. The amount of cash compensation
payable pursuant to the Award shall be determined based on the achievement of
the Performance Goals. On the Determination Date, the Committee in its sole
discretion shall determine whether you are entitled to payment with respect to
all or a portion of your Award subject to this Award Agreement. Except as
otherwise provided in your Employment Agreement, the payment of cash
compensation with respect to your Award is contingent on the attainment of the
Performance Goals. Accordingly, unless otherwise provided in your Employment
Agreement, you will not become entitled to payment with respect to the Award
subject to this Award Agreement on the Determination Date unless the Committee
determines that the Performance Goals with respect to the Determination Date
have been attained. Upon such determination by the Committee and subject to the
provisions of the Plan and this Award Agreement, you shall have the right to
payment of the cash compensation as set forth on Exhibit A. Pursuant to
Section 4 and except as otherwise provided in your Employment Agreement, in
order to be entitled to payment with respect to any Award on the Determination
Date, you must be employed by ALC or an Affiliate on the Determination Date.

 



--------------------------------------------------------------------------------



 



     (b) Payment of Award. Payments made pursuant to this Award Agreement shall
be payable in cash as soon as administratively practicable following the
Determination Date. The Committee and ALC shall use commercially reasonable
efforts to make such payments by March 15, 2009.
4. Forfeiture of Award. Unless the Committee determines otherwise, and except as
otherwise provided in your Employment Agreement, if your rights with respect to
any Award awarded to you pursuant to this Award Agreement have not become
payable prior to the date on which your employment with ALC and its Affiliates
terminates, your rights with respect to such Award shall immediately terminate,
and you will be entitled to no further payments or benefits with respect
thereto. If pursuant to Section 3 the Committee determines in its sole
discretion that the Performance Goals with respect to the Determination Date
have not been attained, your rights with respect to such Award shall immediately
terminate, and you will be entitled to no further payments or benefits with
respect thereto.
5. Recovery of Award Following Restatement. If ALC’s financial statements are
the subject of a restatement due to error or misconduct, to the extent permitted
by governing law, in all appropriate cases, Employee shall on demand from ALC
repay all excess incentive cash compensation paid under this Award Agreement.
For purposes of this Award Agreement, excess incentive cash compensation means
the positive difference, if any, between (i) the Award made to Employee and (ii)
the Award that would have been made to Employee had the Award been calculated
based on ALC’s financial statements as restated. ALC will not be required to
award Employee an additional Award should the restated financial statements
result in a higher calculated Award. The repayment of excess incentive cash
compensation is in addition to and separate from any other relief available to
ALC due to the Employee’s error or misconduct.
6. Non-Transferability of Award. Unless otherwise provided by the Committee in
its discretion, the Award may not be sold, assigned, alienated, transferred,
pledged, attached or otherwise encumbered except as provided in Section 9(a) of
the Plan. Any purported sale, assignment, alienation, transfer, pledge,
attachment or other encumbrance of a Performance Award in violation of the
provisions of this Section 5 and Section 9(a) of the Plan shall be void.
7. Withholding. The payment of cash compensation pursuant to Section 3(b) is
conditioned on satisfaction of any applicable withholding taxes in accordance
with Section 9(d) of the Plan.
8. Successors and Assigns of ALC. The terms and conditions of this Award
Agreement shall be binding upon and shall inure to the benefit of ALC and its
successors and assigns.
9. Committee Discretion. Subject to your Employment Agreement, the Committee
shall have full and plenary discretion with respect to any actions to be taken
or determinations to be made in connection with this Award Agreement, and its
determinations shall be final, binding and conclusive.
10. Dispute Resolution.
     (a) Jurisdiction and Venue. Notwithstanding any provision in your
Employment Agreement, you and ALC irrevocably submit to the exclusive
jurisdiction of (i) the United States District Court for the Eastern District of
Wisconsin and (ii) the courts of the State of Wisconsin for the purposes of any
suit, action or other proceeding arising out of this Award Agreement or the
Plan. You and ALC agree to commence any such action, suit or proceeding either
in the United States District Court for the Eastern District of Wisconsin or, if
such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the courts of the State of Wisconsin. You and ALC
further agree that service of any process, summons, notice or document by U.S.
registered mail to the other party’s address set forth below shall be effective
service of process for any action, suit or proceeding in Wisconsin with respect
to any matters to which you have submitted to jurisdiction in this Section 9o.
You and ALC irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this Award Agreement or
the Plan in (A) the United States District Court for the Eastern District of
Wisconsin or (B) the courts of the State of Wisconsin, and hereby and thereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
     (b) Waiver of Jury Trial. You and ALC hereby waive, to the fullest extent
permitted by applicable law, any right either of you may have to a trial by jury
in respect to any litigation directly or indirectly arising out of, under or in
connection with this Award Agreement or the Plan.

 



--------------------------------------------------------------------------------



 



     (c) Confidentiality. You hereby agree to keep confidential the existence
of, and any information concerning, a dispute described in this Section 9,
except that you may disclose information concerning such dispute to the court
that is considering such dispute or to your legal counsel or other advisors
(provided that such counsel or other advisors agree not to disclose any such
information other than as necessary to the prosecution or defense of the
dispute).
11. Notice. All notices, requests, demands and other communications required or
permitted to be given under the terms of this Award Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

     
If to ALC:
  Assisted Living Concepts, Inc.
 
  W140 N8981 Lilly Road
 
  Menomonee Falls, WI 53051
 
  Attn: Corporate Secretary
 
   
If to you:
  [NAME/ADDRESS OF EMPLOYEE]

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.
12. Headings. Headings are given to the Sections and subsections of this Award
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.
13. Amendment of this Award Agreement. The Committee may waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate this Award Agreement prospectively or retroactively; provided,
however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent.
14. Counterparts. This Award Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
     IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as
of the date first written above.

 